IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1250-12


MARK ALEXANDER FLEMING, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS

DENTON COUNTY



 Cochran, J., filed a concurring opinion.

	For the reasons set out in my concurring opinions in Celis v. State (1) and Farmer v.
State, (2) I believe that the Texas statutory mistake-of-fact defense already applies to the offense
of consensual statutory rape.  Nonetheless, I recognize that this is not the current state of the
law in Texas, and therefore I reluctantly join the majority opinion.

Filed: June 18, 2014
Publish
1.  416 S.W.3d 419, 441-58 (Tex. Crim. App. 2013) (Cochran, J., concurring).
2.  411 S.W.3d 901, 908-18 (Tex. Crim. App. 2013) (Cochran, J., concurring).